F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                       March 28, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 STEV EN J. K A D O NSK Y ,

               Plaintiff-Appellant,                      No. 06-4170
          v.                                            District of Utah
 U N ITED STA TES O F A M ER ICA,                (D.C. No. 2:98-CV-852-BSJ)
 Department of Justice, John Does
 1-10, Agents of the United States of
 America,

               Defendant-Appellee.



                            OR D ER AND JUDGM ENT *


Before BR ISC OE, EBEL, and M cCO NNELL, Circuit Judges.


      On September 28, 2004, the District Court for the District of Utah entered a

final judgment in favor of the United States in a civil suit brought against the

United States by M r. Steven Kadonsky. M r. Kadonsky wishes to appeal the



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
result, but the sixty-day deadline to file a timely notice of appeal under Fed. R.

App. P. 4(a)(1)(B) expired on November 29, 2004. M r. Kadonsky took no action

before that date. Compliance with filing requirements is mandatory and

jurisdictional. Budinich v. Becton Dickinson & Co., 486 U.S. 196, 203 (1988).

Consequently, we lack authority to entertain his appeal.

      In the event a party misses the filing deadline, Fed. R. App. P. 4(a)(6)

allows a court to “reopen the time to file an appeal for a period of 14 days,”

provided the moving party requests an extension within 180 days of the judgment.

M r. Kadonsky did not. Now he urges us to set aside Rule 4(a)’s deadlines

altogether. The Rule, he contends, should be subject to equitable tolling.

      M r. Kadonsky directs this Court to the “unique circumstances” doctrine,

which permits an untimely appeal to go forward (1) when a party has performed

an act which, if properly done, “w ould postpone the deadline for filing an appeal”

and (2) when the party “has received specific assurance by a judicial officer” that

the act has in fact been properly done. In re Home & Family, Inc., 85 F.3d 478,

479 (10th Cir. 1996) (citing Osterneck v. Ernst & Whinney, 489 U.S. 169, 179

(1989)).

      The unique circumstances doctrine is disfavored, id. at 481, and its

application to Rule 4(a) doubtful, Certain Underwriters at Lloyds of London v.

Evans, 896 F.2d 1255, 1257 (10th Cir. 1990) (“Fed. R. App. P. 26(b) expressly

prohibits extensions of time for filing notice of appeal beyond the time limits set

                                          -2-
out in the rules.”). Even if the doctrine is applicable here, however, M r.

Kadonsky could not claim its benefit. He failed to perform an act which, if

properly completed, would have postponed the deadline for filing his appeal. In

re Home & Family, Inc., 85 F.3d at 479. W riting inquiring letters to the clerk of

the court does not qualify. Nor can M r. Kadonsky point to a single specific

assurance given him by a judicial officer that the actions he took were sufficient

to postpone the appeal deadline. Id.

      M r. Kadonsky argues, alternatively, that Rule 4(a) is unconstitutional, at

least to the extent it denies him the ability to bring an appeal. But he did not

raise this issue to the district court below, and we decline to consider it at this

juncture. O’Connor v. City and County of Denver, 894 F.2d 1210, 1214 (10th

Cir. 1990).

      The filing deadlines of Fed. R. App. P. 4(a) cannot be waived. The

judgment of the United States D istrict Court for the District of Utah is

AFFIRM ED.

                                                 Entered for the Court,

                                                 M ichael W . M cConnell
                                                 Circuit Judge




                                           -3-